     Case 1:19-cv-00186 Document 27-2 Filed on 12/17/20 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

JAMIE MIDDLETON                           §
A/K/A JAMIE EASON;                        §
JESSICA “JESSA” HINTON;                   §
JESSICA BURCIAGA;                         §
JOANNA KRUPA;                             §
MASHA LUND;                               §
AND SARA UNDERWOOD                        §
                                          §             Civil Action No.: 1:19-CV-00186
PLAINTIFFS                                §
                                          §
V.                                        §
                                          §
RED TAPE, INC. D/B/A                      §
STILETTO’S AND RED TAPE VI,               §
INC. D/B/A STILETTO’S                     §

       On December 17, 2020, the parties filed an Agreed Motion to Amend Scheduling

Order. Dkt. No. 27.

       The Motion is granted. The new deadlines are as follows:

       Defendants shall designate their expert witnesses and provide a report no later than

January 29, 2021.

       Plaintiffs shall designate their rebuttal experts and provide a report no later than

February 8, 2021.

       Defendants shall designate their rebuttal experts and provide a report no later than

March 10, 2021.

       Discovery must be completed no later than March 31, 2021.

       Dispositive motions shall be filed no later than April 14, 2021.

       Non-dispositive motions shall be filed no later than April 29, 2021.




                                              1
    Case 1:19-cv-00186 Document 27-2 Filed on 12/17/20 in TXSD Page 2 of 2




      The Joint Pretrial Order shall be filed no later than May 5, 2021.

Signed this ________ day of _______________, 2020.

                                         ___________________________
                                         Ronald G. Morgan
                                         United States Magistrate Judge




                                            2
